                                           Case 3:17-cv-06885-JD Document 40 Filed 02/11/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JENNIFER RIVERA, individually, and on            Case No.17-cv-06885-JD
                                         behalf of all others similarly situated,
                                   8                    Plaintiff,                        ORDER REMANDING CASE
                                   9             v.                                       Re: Dkt. Nos. 37, 38
                                  10
                                         WELLS FARGO BANK, N.A.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In light of the fact that defendant does not oppose the motion to remand, Dkt. Nos. 37, 38,
                                  14   the case was removed improvidently and without jurisdiction. The case is ordered remanded to
                                  15   the Superior Court for the County of San Francisco pursuant to 28 U.S.C. Section 1447(c) for the
                                  16   reasons stated in plaintiff’s motion to remand.
                                  17          IT IS SO ORDERED.
                                  18   Dated: February 11, 2019
                                  19

                                  20
                                                                                                   JAMES DONATO
                                  21                                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
